*500The opinion of the court was delivered by
Taüst, J.
I. After the testimony was closed, the defendant moved that a verdict be directed in its favor on the ground that the plaintiff had not proved an insurable interest in the life of his deceased wife, the said Sarah M. Currier. The motion was denied. The defendant insists, that the plaintiff had no insurable interest in the life of his wife, and that, therefore, the contract was against public policy and void. This objection would have come with more grace from the defendant, at the time it was asked to enter into the contract, and before the receipt of nearly three thousand dollars of the plaintiff’s money. As Parker, Oh. J., said in the leading case of Lord v. Dall, 12 Mass. 115, where a like objection was made : “Nor can it be easily discerned why the underwriters should make this a question after a loss has taken place, when it does not appear that any doubts existed when the contract was made, although the same subject was then in their contemplation.”
Admitting that the rule as to the interest necessary to support a contract of life insurance is, that the interest must be a pecuniary one, we think that where no facts are shown in relation to the wife, the presumption is, that the husband has an insurable pecuniary interest in her life. He is entitled to her services. There are many cases where she is the real support of her husband and family, or as is sometimes said, she is the “man of the house.” In all ordinary cases the husband has a deep interest in the continued life of the wife. Oases may exist where the husband has no interest whatever in his wife’s life. She may be a burden, — a hopeless maniac, or invalid; and such facts may require the application of a different rule. There are none such in this case; and we only hold that the presumption is, that the wife is a help-meet, and the husband has an interest of a pecuniary nature in her living.
II. The defendant was entitled to five premiums on the policy in question. The payment of four was conceded. *501The company’s receipt for the fifth was in evidence. (See statement of the case.) The payfnent as per the receipt was conceded. It was immaterial then whether the record of the proceeding’s in New Hampshire was properly authenticated or not. If the receipt was actually given, what difference does it make, whether it was given voluntarily. or as the result of a controversy ? There is no question of duress in the case, and we think the payment was ' shown by the receipt, and do not pass upon the question as to the record. That the company was compelled to give the receipt by decree of court does not change its force or effect.
III. The policy was issued, indorsed, with the words, “with profits,” and by force of the indorsement the plaintiff was entitled to profits. Such being his right by the contract, the admission of parol testimony, with the prospectus and circulars, to show such right, if error, was harmless. The piaintiff was entitled to profits by the terms of his contract, without further testimony.
IY. The defendant had the right to deduct from the amount of the policy the sum due from plaintiff upon the notes given by him in part payment of the premiums. The only evidence of profit was that of the witness Hinkley; and as no question was made by defendant hut that it was correct, if the plaintiff was entitled to profits, we perceive no error in the ruling of the court directing a verdict for the face of the policy with profits according to the Hinkley statement, deducting the amount of the plaintiff’s notes, and its judgment is affirmed.